On Motion to Dismiss.
Ludeling, C. J.
A motion to dismiss this appeal has been made, on tbe ground that the certificate to the transcript is signe t by the deputy clerk. The motion is refused for the following reasons:
First — Because the motion was not filed within three judicial days after the return day. 17 An. 21; 18 An. 191; 19 An. 276; 20 An. 30 ; 21 An. 329 ; 11 An. 545; 7 N. S. 271.
Second — Because a defect in a certificate would be no cause to dismiss an appeal, the fault being attributable to the officer, whose duty it is to make the certificate. Revised Statutes, section 36.
Third — Because a deputy clerk is an officer known to the law, and he is authorized to sign certificates. C. P. 782; 3 An. 247, Downs v. Tarkington ; 15 La. 33, Bank of Louisiana v. Watson.